                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

ASHLEY WILLIAMS,                                  )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )       NO. 3:20-cv-00555
                                                  )
PROFESSIONAL RECOVERY                             )       JUDGE CAMPBELL
MANAGEMENT, INC. d/b/a FOX                        )       MAGISTRATE JUDGE FRENSLEY
COLLECTION CENTER, A DOMESTIC                     )
CORPORATION,                                      )
                                                  )
     Defendant.                                   )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

23), which was filed on July 22, 2021. Through the Report and Recommendation, the Magistrate

Judge recommends that this action be dismissed without prejudice for failure to prosecute. On June

21, 2021, the Magistrate Judge ordered Plaintiff to show cause by July 6, 2021, as to why this

action should not be dismissed for failure to prosecute. (Doc. No. 21). Plaintiff did not respond to

the show cause order. Although the Report and Recommendation advised the parties that any

objections must be filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, this action is DISMISSED without prejudice.

         It is so ORDERED.

                                                      ________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




      Case 3:20-cv-00555 Document 24 Filed 08/16/21 Page 1 of 1 PageID #: 55
